10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-O0886-VCF Document 12 Filed 10/14/20 Page 1of1

 

   
  
     
   

——FILED ~~. RECEIVED
——— ENTERED w=ennew SERVED ON
COUNSEL/PARTIES OF REGORD

 

UNITED STATES DISTRICT COUR 1 * 2020
DISTRICT OF NEVADA

 

 

 

CLERK US DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA, Case No. By: ~ DEPUTY
Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
V. Preliminary Hearing and
File Indictment

ALEJANDRO HERNANDEZ-JACINTO,
aka “Alejandro Hernandezjacinto,”
aka “Alejandro Hernandez-Ja’Cinto,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

J 25
anuary 25, 2021 at

on October 27 , 2020 at the hour of 4:00 p.m., be vacated and continued tc
the hour of 4:00 PM in LV courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this !4_ day of October, 2020.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
